FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-4 and 6-20 are pending.  Claims 18-20 are withdrawn as being directed to a non-elected invention from a restriction filed on April 29th, 2022.  Claims 1-4 and 6-17 are up for examination.

Response to Arguments
Applicant's arguments filed September 12th, 2022 have been fully considered but they are not persuasive.
Applicant argues that:
The Office admits that Felix does not teach the feature of “a reflective inner surface having a reflectance of at least twenty-five percent,” and instead relies upon Bigelow (U.S. Pat. No. 6,500,387) to teach these features. (Office Action, pg. 7.) In particular, the Office alleges that column 11, lines 23-40 of Bigelow teach these recitations. Id. However, for the reasons as explained below, Bigelow may not be combined with Felix to teach the recitations of claim 1.
Column 11, lines 30-39 of Bigelow explain that ultraviolet reflection may be accomplished using a variety of surface types. In particular, Bigelow states that “[p]olished aluminum alloy (treated with Alzak), on the other hand, can achieve up to 95% reflectivity and is well suited to production and manufacture. Typical duct liner reflects 0% to 1% of UV rays which is a drawback of the prior art. Even stainless steel only achieves 25% to 30% reflectivity. Therefore, treated aluminum alloy is preferred.” (Emphasis Added.)  Accordingly, Bigelow teaches that the duct liner requires a reflectivity of much more than twenty-five percent. Therefore, Bigelow actually teaches away from “a reflective inner surface having a reflectance of at least twenty-five percent” as recited by claim 1. Thus, the Bigelow reference is not available for purposes of an obviousness rejection. Accordingly, Applicant respectfully requests that the Examiner withdraw the rejection.

	The Examiner would respectfully disagree and respond that:
	Felix discloses an air duct system with a UV light in ductwork to sanitize air, wherein the interior surface of the ductwork is formed from a reflective material in order to reflect the UV light to provide for greater coverage of the UV light to the interior of the ductwork in paragraph 30 (as noted below on pages 4 and 5), but does not disclose what material the ductwork is formed from.  Thus, one of ordinary skill would need to turn to the prior art in order to determine a suitable material to form the ductwork from to achieve superior reflectivity of UV light.  Bigelow similarly teaches an air duct system with a UV light in ductwork to sanitize the air therein (abstract; Figure 6), and further teaches that forming the ductwork from polished aluminum alloy achieves up to 95% reflectivity and is far superior to typical duct liner or stainless steel (column 11, lines 30-39).  As such, one of ordinary skill, starting with the teachings of Felix, would turn to Bigelow and determine to form the ductwork of Felix from polished aluminum allow because Bigelow teaches that polished aluminum alloy is far superior to reflecting UV light than typical duct liner or stainless steel.  
As such, the combination is proper, and meets the limitations of the claims.  Thus, this response is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Felix (U.S. Publication No. 2012/0273340) in view of Bigelow (U.S. Patent No. 6,500,387).
Concerning claims 1-3, 16 and 17, Felix discloses an aircraft having an interior cabin (Figure 7A) comprising: 
An air duct having a main body (Figures 1-7) including one or more valves disposed along the main body of the air duct (paragraphs 19 and 43), wherein the main body of the air duct defines a passageway having a reflective inner surface (paragraphs 30 and 32), and wherein the air duct is configured to supply air to the interior cabin of the aircraft (paragraphs 44-46); and 
An ultraviolet light source configured to generate ultraviolet light in a germicidal wavelength ranging from 185-400 nm (paragraph 21), wherein the ultraviolet light source directs the ultraviolet light along the reflective inner surface of the air duct paragraphs 30 and 32).  
Felix does not appear to disclose that the main body of the air duct includes a reflectance of at least 25%.  Bigelow discloses an air duct system for the purification of air with ultraviolet light, wherein the system includes an air duct with a main body having a reflective inner surface (Abstract; Figure 6).  The reference continues to disclose that the air duct includes a reflectance of at least 25% in order to enhance the purifying effect of the ultraviolet light (column 11, lines 23-40).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the main body of the air duct in Felix with a reflectance of at least 25% in order to enhance the purifying effect of the ultraviolet light as exemplified by Bigelow.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Felix (U.S. Publication No. 2012/0273340) in view of Bigelow (U.S. Patent No. 6,500,387) as applied to claim 3 above, and further in view of Hunter et al. (U.S. Publication No. 2003/0170151).
Felix is relied upon as set forth above.  Felix does not appear to disclose optical filters placed over each of the one or more valves.  Hunter discloses an air duct system with baffling valves (30, 32 and 34) located within a main body of the air duct (Figure 1).  The reference continues to disclose UV light emitting device arrays (20, 22 and 24) with optical filters (as set forth in claims 56 and 59) are placed over each of the baffling valves (30, 32 and 34) in order to ensure that UV light is transmitted throughout the entirety of the main duct (Figure 1), and ensure that the appropriate transmission spectrum is emitted from each array (claim 59).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide UV light sources with optical filters over the valves of Felix) in order to ensure that UV light is transmitted throughout the entirety of the main duct, and ensure that the appropriate transmission spectrum is emitted from each array as exemplified by Hunter.

Claims 6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Felix (U.S. Publication No. 2012/0273340) in view of Bigelow (U.S. Patent No. 6,500,387) as applied to claim 1 above, and further in view of Nomura et al. (U.S. Publication No. 2018/0356109).
Felix is relied upon as set forth above.  Felix does not appear to disclose that the system includes a visible light source directing visible light along the reflective inner surface of the air duct.  Nomura discloses an air duct system for the purification of air with ultraviolet light (81), wherein the system includes a main duct having a reflective surface (paragraphs 41-44).  The reference continues to discloses that the system includes both an ultraviolet light source (81) and a visible light source (82) provided in an array of light emitting diodes (concerning claim 10; Figure 28; paragraphs 172-180), wherein the visible light source directs visible light to the surface of the duct (12) as set forth in paragraphs 171-173.  Nomura discloses that the visible light source is provided in order to generate light when the ultraviolet light is emitted for the purposes of notifying a user that ultraviolet light is being emitted during that time (paragraph 176).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the system of Felix with a visible light source that directs visible light along the reflective inner surface of the duct in order to generate light when the ultraviolet light is emitted for the purposes of notifying a user that ultraviolet light is being emitted during that time as exemplified by Nomura.

Regarding the limitations of the visible light being emitted from the visible light source having an angle of divergence of ten degrees or less in claim 11, it would have been well within the purview of one of ordinary skill in the art to optimize the angle of divergence of the visible light in modified Felix in order to maximize the ability for said light to reach all surfaces of the duct for a given application.  Only the expected results would be attained. More specifically, the Courts have held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Thus, claim 11 is not patentable over Felix in view of Nomura.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Felix (U.S. Publication No. 2012/0273340) in view of Bigelow (U.S. Patent No. 6,500,387) and Nomura et al. (U.S. Publication No. 2018/0356109) as applied to claim 6 above, and further in view of Hrebeniuk (U.S. Publication No. 2006/0057954).
Felix is relied upon as set forth above.  Felix does not appear to disclose that the system includes a lighting aperture disposed along the main body of the air duct, wherein a portion of the visible light generated by the visible light source exits the air duct through said aperture.  Hrebeniuk discloses an air duct system comprising an air duct (3) having a main body with a passageway flowing therethrough (paragraphs 2-18; Figures 2-7).  The reference continues to disclose that the system includes a light source (8) to generate visible light, and a lighting aperture (1,2) disposed along the main body of the air duct, wherein a portion of the visible light generated by the visible light source exits the air duct through said aperture (paragraphs 61-68).  Hrebeniuk discloses that the aperture and light are provided in order to allow an operator to inspect the cleanliness of the interior of the duct (paragraph 21).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide an aperture along the main body of the air duct in Felix, wherein a portion of the visible light generated by the visible light source exits the air duct through said aperture in order to allow an operator to inspect the cleanliness of the interior of the duct as exemplified by Hrebeniuk.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Felix (U.S. Publication No. 2012/0273340) in view of Bigelow (U.S. Patent No. 6,500,387) and Nomura et al. (U.S. Publication No. 2018/0356109) as applied to claim 6 above, and further in view of Lee et al. (U.S. Publication No. 2021/0323840).
Felix is relied upon as set forth above.  Felix does not appear to disclose that the main body of the air duct includes a reflectance of at least 99%.  Lee discloses system for the purification of air with ultraviolet light, wherein the system includes a conduit with a main body having a reflective inner surface (Figures 1-3; paragraphs 3-5).  The reference continues to disclose that the main body includes a reflectance of at least 99% in order to enhance the purifying effect of the ultraviolet light (paragraph 96).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the main body of the air duct in Felix with a reflectance of at least 99% in order to enhance the purifying effect of the ultraviolet light as exemplified by Lee.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Felix (U.S. Publication No. 2012/0273340) in view of Bigelow (U.S. Patent No. 6,500,387) as applied to claim 1 above, and further in view of Ma et al. (U.S. Publication No. 2018/0313553).
Felix is relied upon as set forth above.  Felix does not appear to disclose a thermoelectric generator having a hot side and a cold side, wherein the hot side of the thermoelectric generator is positioned along an outer surface of the air duct.  Ma discloses an air duct system for conditioning air (abstract; Figure 2), wherein the system is provided with an air duct defined as the chamber (34) by partition (30) and wall (18) having a main body that defines a passageway (34) for the air to travel therethrough (paragraph 23).  The reference continues to disclose a thermoelectric generator having a hot side and a cold side, wherein the hot side of the thermoelectric generator is positioned along an outer surface of the air duct (34) as shown in Figure 2 (paragraphs 23-25), wherein the thermoelectric generator is cooled by natural or forced air convection (paragraph 25).  Ma discloses that the thermoelectric generator configuration is provided in order to condition and cool the air exiting the duct to a pleasing temperature for an occupant within a room (paragraphs 6 and 7).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a thermoelectric generator in Felix having a hot side and a cold side, wherein the hot side of the thermoelectric generator is positioned along an outer surface of the air duct, and the thermoelectric generator is cooled by natural or forced air convection in order to condition and cool the air exiting the duct to a pleasing temperature for an occupant within a room as exemplified by Ma.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,230,383. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 1-17 are met by claims 1-21 of ‘383.  More specifically, each are directed to an air duct system that includes an air duct having a main body, wherein the main body of the air duct defines a passageway having a reflective inner surface.  The system further includes an ultraviolet light source configured to generate ultraviolet light, wherein the ultraviolet light source directs the ultraviolet light along the reflective inner surface of the air duct.  As such, the obviousness type double patenting rejection exists.

Allowable Subject Matter
Should the Applicant overcome the obviousness type double patenting rejection noted above, then claims 7 and 9 would merely be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799